July 26, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
 SOUTHWEST TEXAS ENVIRONMENTAL L.L.C., REGOR PROPERTIES L.L.C.,
       KORDEL, INC. AND JEFFREY PITSENBERGER, Appellants

NO. 14-12-00116-CV                           V.

               KEN BIGHAM AND TRACY HOLLISTER, Appellees
                     ________________________________

       Today the Court heard the parties' joint motion to consolidate this cross-appeal
from the judgment signed by the court below on October 27, 2011, into appeal No. 14-
12-00084-CV. Having considered the motion and found it meritorious, we grant the
motion and consolidate No. 14-12-00084-CV and No. 14-12-00116-CV for all purposes.
The issues, records, and documents filed in cause number 14-12-00116-CV are
consolidated into cause number 14-12-00084–CV. The consolidated appeals shall
proceed under appeal number 14-12-00084-CV, and appeal number 14-12-00116-CV is
hereby DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.